422 F.2d 362
70-1 USTC  P 9261
BERKLEY MACHINE WORKS & FOUNDRY COMPANY, Inc., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.Samuel G. JONES, Sr., and Ursula B. Jones, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.Samuel G. JONES, Sr., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.Samuel G. JONES, Sr., and Estate of Mary Ruth Jones,Deceased, Samuel G. Jones, Administrator, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
Nos. 13621-13624.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 5, 1970.Decided March 2, 1970.

LeRoy R. Cohen, Jr., Richmond, Va.  (Lester I. Bowman, Petersburg, Va., John F. Kelly, Waller R. Staples, III, and Cohen, Kelly, Abeloff, Willey & Bandas, Richmond, Va., on the brief), for appellants.
John Townsend, Jr., Atty., Dept. of Justice (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Jonathan S. Cohen and Leonard J. Henzke, Jr., Attys., Dept. of Justice, on the brief), for appellee.
Before SOBELOFF, WINTER, and BUTZNER, Circuit Judges.
PER CURIAM:


1
In these consolidated cases the Tax Court sustained, with modifications, the Commissioner's determination that the corporate taxpayer had improperly deducted as business expenses under 26 U.S.C. 162 certain expenditures for travel, gifts, entertainment at the corporation's fishing lodge, petty cash disbursements and reimbursements to the controlling stockholder, and wages paid to employees who worked in a furniture workshop on the stockholder's farm.


2
The Tax Court also sustained the imposition of negligence penalties against the corporation pursuant to 26 U.S.C. 6653(a).


3
Conversely, the Commissioner determined that expenditures disallowed the corporation constituted constructive dividends to its controlling stockholder.  26 U.S.C. 316(a).


4
On review we find no error of fact or law, and consequently we affirm on the opinion of the Tax Court.  Berkley Machine Works & Foundry Co., TC Memo 1968-278 (Dec. 2, 1968) (Atkins, J.).


5
Affirmed.